In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00438-CR

____________________


CURTIS JOSEPH SYLVESTER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-04603




MEMORANDUM OPINION
 Curtis Joseph Sylvester has filed a motion to dismiss his appeal.  See Tex. R. App. P.
42.2.  He did not personally sign the motion.  However, we have received the reporter's
record of a hearing conducted in the trial court on September 18, 2009, at which Sylvester
stated in open court that he waived his right to appeal in this case.  No opinion has issued in
this appeal.  The appellant voluntarily waived his right to appeal his conviction in cause no.
08-04603.  We find good cause exists for suspending the requirement that appellant
personally sign the motion to dismiss the appeal.  See Tex. R. App. P. 2.  The motion to
dismiss is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 	
								____________________________
									HOLLIS HORTON
									          Justice

Opinion Delivered October 14, 2009  
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.